Citation Nr: 0826545	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953 and in the National Guard from November 1970 to February 
1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In April 2008, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2007).  
The requested opinion has been provided and has been 
associated with the claims folder.  The VHA opinion was also 
provided to the appellant.  The appellant was afforded 60 
days to provide additional argument or evidence.  In July 
2008, the appellant's representative filed a response.  

The Board received additional medical evidence from the 
veteran in July 2008.  The new evidence was accompanied by a 
waiver of the veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.  

Based on a motion presented in July 2008, this appeal has 
been advanced on the docket because of the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that 
bilateral hearing loss was not caused by or aggravated by 
noise exposure in active service.  

3.	The competent medical evidence of record shows that 
tinnitus was not caused by or aggravated by noise exposure in 
active service. 


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March and April 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the veteran reported that his service 
records were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) and are unavailable for 
review.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also 
recognizes that VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The record reflects that the RO made requests to the 
Personnel Information Exchange System (PIES) to obtain the 
veteran's service medical records in March 2004 and June 
2005.  The RO also obtained the National Guard Records.  In 
August 2005, the RO contacted the veteran, notified him that 
his records were unavailable and requested any copies he had 
of the records.  In September 2005, the RO made a formal 
finding that the veteran's service records were unavailable 
and further attempts were futile.  See 38 U.S.C.A. § 5103A 
(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records from the National Guard, DD Form 214, private medical 
records and VA medical records.  The appellant was afforded 
VA medical examinations in October 2004 and September 2005 
and a VHA examination in April 2008.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  In this case, the veteran was diagnosed 
with bilateral hearing loss in medical records during his 
National Guard service.  The Board finds that based on the 
medical evidence subsequently presented in this opinion, the 
presumption that hearing loss was incurred in active duty in 
the National Guard is rebutted.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that exposure to noise; specifically 
guns, jet engines and helicopter noise, in service caused his 
hearing loss and tinnitus.  The veteran asserts that working 
on military aircraft with the Army Air Support Facility at 
Gowan Field in Idaho caused his disabilities.  Although the 
veteran seeks service connection for a disability he alleges 
occurred while employed with the Idaho National Guard, this 
employment is not considered active duty for VA compensation 
purposes.  The Board observes that, with respect to the 
veteran's Army National Guard service, the applicable laws 
and regulations permit service connection only for a 
disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training, or for 
disability resulting from injury during inactive duty 
training.  See 38 U.S.C.A. § 101(22),(23),(24) (West 2002); 
38 C.F.R. § 3.6 (2007).  There is no evidence of record 
showing that the veteran's hearing loss or tinnitus occurred 
during active duty for training or inactive duty for 
training.  The veteran's employment as a civil service 
employee is not included in the definition of active duty for 
VA compensation purposes.  

Additionally, the medical evidence of record does not support 
the veteran's claim for service connection.  A Private 
compensation and Pension Examination dated in October 2004 
shows that the examiner reviewed the claims file, including 
the service medical records from the National Guard.  The 
examiner noted a normal audiogram in October 1972 and 
subsequent audiograms that documented the presence and 
progression of high frequency hearing loss.  The examiner 
considered the veteran's history of noise exposure in service 
and examined the veteran.  The examiner concluded that the 
veteran's hearing levels were normal in 1972 and his current 
hearing loss is less likely than not due to noise exposure in 
active duty.  

VA also afforded the veteran a private Audio Compensation and 
Pension Examination in September 2005.  The claims file was 
reviewed, including numerous audiograms in service.  The 
examiner found that the right ear hearing loss began in 1979 
and the left ear hearing loss began in 1970.  The veteran 
reported that tinnitus began in 1980.  The examiner opined 
that the current hearing loss and tinnitus was less likely 
than not due to active duty noise exposure.  

The April 2008 VHA examiner was an otolaryngologist.  He 
reviewed the claims file and the service medical records.  
The examiner opined that although the veteran was exposed to 
a hazardous noise environment in service, an opinion as to 
whether or not the noise exposure caused or aggravated his 
current hearing loss and tinnitus would be pure speculation.  
The examiner also noted the veteran's National Guard service.  
He noted hazardous noise exposure in the National Guard, and 
opined that it was difficult to determine the impact in this 
case.  The records documented hearing loss back to 1970 with 
progression through National Guard service.  The examiner 
found that possible etiologies for the hearing loss include 
military service  noise exposure, genetics, aging or a 
combination of them.  There was no documentation of an acute 
hearing loss or onset of ringing in the ears following 
military service or any complaints of hearing concerns until 
1989.  Therefore, the examiner found that while the National 
Guard service could have contributed to or exacerbated the 
hearing loss and tinnitus, the issue could not be resolved 
without resort to mere speculation.  

Most recently, the veteran submitted a private audiogram and 
letter from a hearing aid center in July 2008.  The hearing 
care provider diagnosed the veteran with sensorineural 
hearing loss in the high frequency range due to loud noise 
exposure.  The provider stated that all indications pointed 
to a noise induced hearing loss due to consistent and 
continuous loud noise exposure.  The Board notes that the 
hearing care provider did not opine that the veteran's 
hearing loss was due to noise exposure in service.  The 
opinion did not reference the veteran's military service and 
did not provide a nexus between service and the hearing loss 
as is required for service connection.  

Although the veteran has current diagnoses of bilateral 
hearing loss and tinnitus as well as possible noise exposure 
in service, the evidence of record lacks a nexus between 
noise exposure in service and the current diagnoses.  The 
foregoing medical evidence does not show that bilateral 
hearing loss and tinnitus were caused by noise exposure in 
service.  On the contrary, the medical evidence shows normal 
hearing prior to 1970 and onset of hearing loss and tinnitus 
after that date.  Two VA examiners opined that bilateral 
hearing loss and tinnitus were not caused by noise exposure 
in service, including National Guard service.  Both VA 
Compensation and Pension examiners opined that hearing loss 
and tinnitus were not related to service and there was no 
other medical evidence of record that indicated otherwise.  

Additionally, the medical evidence does not show that hearing 
loss or tinnitus was aggravated by noise exposure in service.  
The April 2008 VHA examiner could not opine that hearing loss 
and tinnitus were aggravated by noise exposure in service 
without resorting to speculation.  Service connection may not 
be based on speculation or even remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim).  In this case, the VHA 
opinion does not confirm the etiology of the veteran's 
disabilities without resorting to speculation, therefore, the 
opinion does not have the required degree of medical 
certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  As such, the weight 
of the evidence is against the veteran's claim for service 
connection.  

The Board has considered the veteran's contention that his 
bilateral hearing loss and tinnitus were caused by noise 
exposure in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds that the medical evidence of record does not 
show that hearing loss or tinnitus were caused by or 
aggravated by service.  Without any evidence showing that 
hearing loss and tinnitus were related to noise exposure in 
service, the preponderance of the evidence is against the 
veteran's assertions.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


